Citation Nr: 1340315	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  10-38 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for varicose veins of the left leg, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1968 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  

The issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a kidney condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that matter, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development must be accomplished prior to further consideration of the Veteran's appeal.

The last examination regarding the Veteran's service-connected varicose veins of the left leg was in November 2008, over five years ago.  At his November 2011 Travel Board hearing, the Veteran reported suffering from dry, flaky and itchy skin.  He stated that he used a machine on a daily basis that treated swelling and assisted with the blood flow in his left leg.  The Veteran also stated that he took medication daily, and used compression stockings on his leg.  The Veteran noted that the compression stockings that he was currently using were different from the compression socks he wore at the time of his last VA examination.  Because 
there may have been changes in the Veteran's condition since his last examination, the Board finds that a new examination would assist in fully and fairly evaluating the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995). 

In addition, VA treatment records dating up to August 2010 are contained in the claims file.  Relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records dating since August 2010 from the VA Pittsburgh Healthcare System.  If no relevant records exist, the claims file should be annotated to reflect such.

2.  Schedule the Veteran for a VA varicose veins examination to determine the nature and severity of the varicose veins on his left leg.  The claims folder should be made available to and be reviewed by the examiner and all necessary tests should be conducted.  All symptomatology related to the Veteran's varicose veins should be reported.

3.  After completion of the above development and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran should be provided with a supplemental statement of the case and be given an opportunity to respond thereto.  Thereafter, the case should be returned to the Board if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


